--------------------------------------------------------------------------------

Exhibit 10.12

[image0.jpg]
ADVISORY BOARD MEMBER CONSULTING AGREEMENT
THIS ADVISORY BOARD MEMBER CONSULTING AGREEMENT ("Agreement") is made as of
_____________, by and between Qrons Inc., a Wyoming corporation having an
address at 777 Brickell Avenue, Suite 500, Miami, Florida, 33131 (the
"Company"), and _________ an individual with an address at                     
               (the "Advisor"). The Company and the Advisor may be referred to
herein individually as "Party" or collectively, as "Parties."
R E C I T A L:
        As part of its ongoing program of research and development, the Company
desires to retain distinguished scientists and other qualified individuals to
advise the Company with respect to its technology strategy and to assist it in
the research, development and analysis of the Company's technology and products.
In furtherance thereof, the Company desires to retain Advisor as a member of its
Scientific Advisory Board as described below, and the Company and Advisor desire
to enter into this Agreement to effect such retention.


NOW, THEREFORE, in consideration of the covenants hereinafter stated, the
Parties agree as follows:
                               1.Scientific Advisory Board and Consulting
Services.  Advisor shall provide general consulting services to Company (the
"Services") as a member of its Scientific Advisory Board  ("SAB") As a member of
the SAB, Advisor agrees to provide the Services as follows: (a) attending
meetings of the Company's SAB; (b) performing the duties of a SAB member at such
meetings, as established from time to time by the mutual agreement of the
Company and the SAB members, including without limitation meeting with Company
employees, consultants and other SAB members, reviewing goals of the Company and
assisting in developing strategies for achieving such goals, and providing
advice, support, theories, techniques and improvements in the Company's
scientific research and product development activities; and (c) providing
consulting services to Company at its request, including a reasonable amount of
informal consultation over the telephone or otherwise as requested by Company.
Advisor's consultation with Company will involve services as scientific,
technical and business advisor to the Company and its senior team as needed with
respect to the field of neuronal injuries and neuro degenerative diseases ("the
"Field") and requires the application of unique, special and extraordinary
skills and knowledge that Advisor possesses in the Field.


2. SAB Consulting Compensation;


                  a. In consideration for entering into this Agreement and the
Services rendered to the Company, the Company shall grant to Advisor the option
to purchase ____________________ Thousand (______) shares of the Common stock of
the Company as per the stock option award grant attached hereto.  The options
are subject to terms and provisions of the 2016 Stock Option and Stock Award
Plan of the Company attached hereto.  
1

--------------------------------------------------------------------------------



b. If your service as an Advisor is terminated by you or the Company for any
reason you may exercise the Option, to the extent that you would otherwise be
entitled to do so at the date of termination of service, at any time within 30
days after the date of termination, but not after the Expiration Date.



3. Proprietary Rights.  


a. Proprietary Rights Created Outside of Performance of Services.  Any and all
inventions, discoveries, processes, ideas, methods, designs and know-how,
whether or not patentable, which Advisor may conceive or make either alone or in
conjunction with others, prior to the term of this Agreement or during the term
of this Agreement that were not developed in connection with the Services
performed hereunder, shall remain the exclusive property throughout the world of
Advisor.


b. Proprietary Rights Created in Performance of Services.  All work arising from
the Services performed hereunder and all materials and products developed or
prepared for Company by Advisor in connection with the Services performed
hereunder are the exclusive property throughout the world of Company, and all
right, title and interest therein shall vest in Company.  All documentation and
other copyrightable materials developed or prepared by Advisor in connection
with the Services performed hereunder shall be deemed to be "works made for
hire" in the course of the Services rendered hereunder.  To the extent that
title to any works arising from the performance of the Services hereunder may
not, by operation of law, vest in Company, or such works may not be considered
"works made for hire," all right, title and interest therein, including, without
limitation, all copyrights, are hereby irrevocably assigned to Company.  Any and
all inventions, discoveries, processes, ideas, methods, designs and know-how,
whether or not patentable, which Advisor may conceive or make either alone or in
conjunction with others, during the term of this Agreement, which in any way
pertain to or are connected with the Services, shall be the sole and exclusive
property throughout the world of Company; and Advisor, whenever requested to do
so by Company or any subsidiary and/or affiliate thereof, at Company's expense,
and without further compensation or consideration, shall promptly execute any
and all applications, assignments and other instruments and perform such acts
which Company shall deem necessary or advisable in order to apply for and obtain
copyrights, letters, patent and other applicable statutory protection throughout
the world for said inventions, ideas and discoveries, and in order to assign and
convey to Company the sole and exclusive right, title and interest throughout
the world in and to said inventions, discoveries, processes, ideas, methods,
designs and know-how, or any applications, copyrights or patents thereof.


                         4. Confidentiality.  All inventions, ideas and
discoveries which shall become Company's property pursuant to Paragraph 3 hereof
shall be held secret and confidential by Advisor.  Further, during and after the
performance by Advisor of the Services and the term of this Agreement, Advisor
will not use or disclose or allow anyone else to use or disclose to any third
party any "Confidential Information" (as defined below) relating to Company, its
products, its research and development, its supplies or customers and the
Services to be provided hereunder except as may be necessary in the performance
of the Services or as may be authorized in writing in advance by an appropriate
officer of Company.  Advisor acknowledges that the foregoing limitation
expressly prohibits any use or disclosure of any Confidential Information by
Advisor pursuant to lectures or scientific or technical papers or publications.
 "Confidential Information" includes any trade secrets, confidential
information, knowledge, data or other information of Company relating to
products, processes, know-how, designs, formulas, test data, customer lists,
business plans, marketing plans and strategies,
 
2

--------------------------------------------------------------------------------

 pricing strategies or other subject matter pertaining to any business of
Company or any clients, customers, Advisors, licensees or affiliates.
 "Confidential Information" shall not include any information which is publicly
available at the time of disclosure or subsequently becomes publicly available
through no fault of Advisor.  All written information, drawings, documents and
other materials prepared by Advisor in the performance of the Services hereunder
shall be Company's sole and exclusive property, and will be delivered to Company
upon expiration or termination of this Agreement, together with all Confidential
Information, if any, that may have been furnished to Advisor hereunder.


5. Other Agreements.  Advisor hereby represents that Advisor is not a party to
any other agreements or commitments that would hinder Advisor's performance of
the Services, other than those disclosed to Company in advance of the execution
of this Agreement.


6. Term and Termination.  This Agreement shall commence on the date hereof and,
unless earlier terminated as provided below, shall continue until one (1) year
from the date hereof and shall automatically renew for additional one (1) year
periods for up to two (2) subsequent years unless terminated earlier in
accordance with the terms of this Agreement.  Either party shall have the right
to terminate this Agreement without cause upon thirty (30) days' prior written
notice to the other party.  The provisions of Paragraphs 3 and 4 shall survive
and continue after expiration or termination of this Agreement.


7. Independent Contractor.  Advisor is an independent contractor.  Advisor shall
not be deemed for any purpose to be an employee or agent of Company, and neither
party shall have the power or authority to bind the other party to any contract
or obligation.  Company shall not be responsible to Advisor or any governing
body for any payroll-related taxes or insurance related to the performance of
the terms of this Agreement.


8. Disclosure.  Advisor acknowledges and agrees that Company may publicly
disclose that Advisor is a member of Company's Advisory Board.


9. Indemnification.  The Company shall indemnify and defend the Advisor from any
and all third-party claims against Advisor and any costs, losses or expenses
related thereto, including any reasonable legal fees and expenses, arising out
of his Services or status as an Advisor hereunder, except to the extent such
claims arise out of Advisor's deliberate and material misconduct. Provided the
Advisor is still acting as an Advisor to the Company, three (3) months prior to
the beginning of clinical trials and for a period of six years thereafter the
Term, the Company, or any successor to the Company resulting from a change of
control, shall use its best and reasonable efforts to keep in place a directors
and officers liability insurance policy (or policies) providing comprehensive
coverage to the Advisor.


10. Assignment.  Advisor may not assign any of his obligations hereunder without
the prior written consent of Company, which may be withheld in its sole
discretion.


3

--------------------------------------------------------------------------------

11. Notices.  Any notices required or permitted hereunder shall be given to the
appropriate Party at the address listed on the first page of the Agreement, or
such other address as the Party shall specify in writing pursuant to this notice
provision.


12.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida.


13. Modifications.  No modification, amendment, supplement to or waiver of this
Agreement shall be binding upon the parties hereto unless made in writing and
duly signed by both Parties.


14. Severability.  In the event any one or more of the provisions of this
Agreement is held to be invalid or otherwise unenforceable, the enforceability
of the remaining provisions shall be unimpaired.
15. Entire Agreement.  This Agreement contains the entire agreement between the
Parties, and supersedes any and all prior and contemporaneous oral and written
agreements.


            16. Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile or electronically via PDF) each of which
will be deemed an original, but all of which together shall constitute one and
the same instrument.




Qrons Inc.
Advisor
Signed by:
Signed by:
Signature:
Signature:







4